Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
1.	The listing of reference(s) such as Pascal Fries in the specification (see Pub. No. 20220234676 (Pub.’676) of this application at ¶ 75 et seq.) is not a proper information disclosure statement.  37 CFR 1.98(b) requires a list of all patents, publications, or other information submitted for consideration by the Office, and MPEP § 609.04(a) states, "the list may not be incorporated into the specification but must be submitted in a separate paper."  Therefore, unless the references have been cited by the examiner on form PTO-892, they have not been considered.
2.	The information disclosure statement filed on January 24, 2022 which is incorporated into the specification (Pub.’676 ¶ 75 et seq.) fails to comply with 37 CFR 1.98(a)(2), which requires a legible copy of each cited foreign patent document; each non-patent literature publication or that portion which caused it to be listed; and all other information or that portion which caused it to be listed.  The information referred to therein has not been considered.
Drawing Objections
The drawings are objected to because, inter alia, each part of the claimed invention such as the coincident centers in claims 1, 9-10, 12, 19-21 and 28-29 (Pub.’676 abstract), and the major axis of symmetry in claims 2-3, 13-14 and 22-23 should have been designated by a reference character.  Please see 37 CFR 1.84(p); MPEP §§ 608.01(o), (g) and 2173.03.  
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Specification Objections
1.	The specification is objected to as failing to provide proper antecedent basis for the claimed subject matter such as “a major axis of symmetry” in claims 2-3, 13-14 and 22-23.  Please see 37 CFR 1.75(d)(1), MPEP §§ 608.01(o) and 2173.03.  Correction is required.
2.	The disclosure is objected to because of the informalities, inter alia, each part of the claimed invention such as the coincident centers in claims 1, 9-10, 12, 19-21 and 28-29, and the major axis of symmetry in claims 2-3, 13-14 and 22-23 should have been designated by a reference character.  See MPEP §§ 608.01(o), (g) and 2173.03.  Appropriate correction is required.
3.	The specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.
Indication of Allowable Subject Matter
1.	Claims 1-29 are allowed.
2.	As allowable subject matter has been indicated, applicant's reply must either comply with all formal requirements or specifically traverse each requirement not complied with.  See 37 CFR 1.111(b) and MPEP § 707.07(a).
Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
a.	Shimano (US 4,503,729) teaches asymmetric cross-sections (FIGS. 5-9) based on an ellipse having a major axis X-X, a minor axis Y-Y and a horizontal line Z-Z (id. col. 4, line 51 et seq., and claim 8);
b.	Hashimoto (US 20100186542) teaches circular cross-sections II-II, III-III, IV-IV of transition regions 12, end regions 14, 15, and a stem clamp region 11 (FIGS. 2-4).  Ibid. ¶ 34;
c.	Gabrielle (EP 1860935 A2) teaches elliptical and/or circular cross-sections of transition regions 5, end regions 3, 30, and a stem clamp region 2 (FIGS. 1-7).  Ibid. abstract; and
d.	Boyer et al. (US 5,117,708) teaches circular cross-sections (FIGS. 6-9) of transition regions 40, end regions 60, and a stem clamp region 30.  Ibid. abstract.	
Quayle Action
This application is in condition for allowance except for the formal matters set forth in the objections above.  Prosecution on the merits is closed in accordance with the practice under Ex parte Quayle, 25 USPQ 74, 453 O.G. 213, (Comm’r Pat. 1935).
A shortened statutory period for reply to this action is set to expire TWO (2) MONTHS from the mailing date of this letter. Extensions of time may be granted under  37 CFR 1.136 but in no case can any extension carry the date for reply to this Office action beyond the maximum period of SIX MONTHS set by statute (35 U.S.C. 133).
Correspondence
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VINH LUONG whose telephone number is (571) 272-7109. The examiner can normally be reached Monday-Friday, 9:00 AM EST – 5:00 PM EST. 
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Richard Ridley can be reached on 571-272-6917. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/VINH LUONG/Primary Examiner, Art Unit 3656